Citation Nr: 0022072	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease with hypertension.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1961, and from July 1964 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in May 1999, at 
which time it was remanded for additional development and 
adjudicative action.  In April 2000 the RO affirmed the 30 
percent evaluation for arteriosclerotic heart disease with 
hypertension  The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  Prior to January 12, 1998, residuals of coronary bypass 
surgery did not preclude more than light manual labor due to 
a coronary occlusion or thrombosis, or repeated anginal 
attacks; nor were blood pressure reading predominantly 120 or 
more.

2.  Subsequent to January 12, 1998, residuals of a coronary 
bypass do not include more than one episode of acute 
congestive heart failure a year; or dyspnea, fatigue, angina, 
dizziness or syncope with a workload of greater than 3 
metabolic equivalents (METs); nor were diastolic blood 
pressure readings predominantly 120 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a coronary bypass and aortic valve replacement 
are not met prior or subsequent to January 12, 1998.  38 
U.S.C.A. §§ 1155, 5107, (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7017, 7005, 7101 (effective prior to January 
12, 1998);  38 C.F.R. § 4.104, Diagnostic Codes 7017, 7005, 
7101; 62 Fed. Reg. 65207-65224 (Dec. 11, 1997) (effective 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show diastolic blood pressure 
readings in excess of 100.  The veteran was prescribed anti-
hypertensive medications during service.  

In a December 1984 rating decision, the RO granted 
entitlement to service connection for hypertension and 
assigned a 10 percent evaluation.  

The record reflects that the veteran underwent VA 
hospitalization in February 1994, when he underwent coronary 
artery bypass grafting, quadruple.  He was granted a 
temporary total rating for convalescence through March 31, 
1995.  

In November 1994 the RO granted entitlement to a temporary 
total evaluation based on hospital treatment for his heart 
disease effective from February 5, 1994 through March 31, 
1995.  Effective April 1, 1995, the RO granted entitlement to 
an increased evaluation of 30 percent under Diagnostic Codes 
7101-7017. 

VA outpatient treatment records dated from March 1994 and 
thereafter show that the veteran was seen for a number of 
post surgery follow-up visits.  He was also treated for 
complaints of chest pain, angina, and elevated blood pressure 
readings.  

The veteran was accorded a VA medical examination in December 
1994.  The blood pressure readings were as follows: 155/108, 
right arm, sitting; 150/104, right arm, standing; and 
160/106, left arm, standing.  Chest examination was clear to 
auscultation.  There was a regular heart rate and rhythm 
noted without murmur or rub.  There were no heaves or thrills 
noted.  The assessment was hypertension poorly controlled on 
diuretic alone.  End organ disease related to hypertension 
was recorded to include coronary artery disease.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in September 1995, a transcript of which 
has been associated with the claims file.  At that time, he 
testified that most of his chest pain vanished after his 
bypass surgery, but he continued to experience some chest 
pain with the use of his upper extremities.  He testified 
that he continued to have chest pain when using a computer or 
doing household chores.  He testified that he developed 
angina with minimal exertion.  

The veteran was accorded a VA heart examination in November 
1995.  On examination the was moderate distress with 
ambulation as well as a labored hesitating gait with 
diminished lower extremity excursions.  His reported blood 
pressure readings were as follows: 142/88, standing; 128/86, 
sitting; and 128/80 lying.  Heart rate was 68 standing, 72 
sitting, and 60 lying.  The lungs were clear to auscultation 
throughout.  

The chest was described as normal thoracic contour, with a 
mildly retarded point of maximum impulse that is was not 
laterally displaced.  There were no heaves or thrills heard.  
There was an S1 noted as normal, a physiologically -split S2 
was present.  There was a soft early peaking, crescendo-
decrescendo murmur heard along the left sternal border and 
apex, consistent with a physiologic systolic flow murmur.  
There were no other murmur, gallops, or clicks noted.  There 
were 2+ carotid, brachial, and femoral pulses bilaterally, 
without bruits.  The assessment was advanced coronary artery 
disease with recent successful coronary artery bypass 
grafting and apparently preserved left ventricular function.  

Probable class 2 exertional angina with episodes of rest pain 
occurring daily that were atypical but might represent angina 
secondary to peer-infarct ischemia, labile hypertension, or 
progression of coronary disease.  Upper extremity exertion 
was limited by angina, but lower extremity exertion was 
limited by back pain and represented a class 3 Heart 
Association equivalent degree of limitation.  Hypertension 
was noted, with a reported onset 17 years earlier.  The 
examiner noted labile blood pressures in the recent past, 
with recent addiction of low dose Atenolol.  

VA outpatient treatment records dated from September 1995 to 
May 1998 show that the veteran underwent cardiac 
rehabilitation.  

The veteran was accorded a VA heart examination in July 1997.  
He was described as in no distress.  His reported blood 
pressure readings were as follows: 118/76, left arm, sitting: 
106/72, right arm, sitting.  Blood pressure in the left arm 
lying supine was 106/70.  After 10 minutes blood pressure in 
the right arm sitting was 110/66, and in the left arm, 
108/76.  There was a well-healed median sternotomy incision.  
There was no crepitus or discomfort with palpation on cough 
with deep breathing.  His heart rate was 68 per minute and 
regular.  His respiratory rate was 12 and unlabored.  There 
were no crackles, gallops, murmurs, rubs or extra sounds 
heard on cardiovascular examination.  There was no 
costovertebral angle tenderness with blunt percussion.  The 
assessment was arteriosclerotic coronary artery disease 
status post 1994 coronary artery bypass grafting, quadruple 
with a history of postoperative blood pressure control.  The 
examiner noted that the chest x-ray was remarkable for 
residuals of surgery with no acute changes.

The veteran was accorded a VA heart examination in June 1998.  
On examination there were symmetrical respirations, with no 
labored breathing or use of accessory muscles.  Heart rate 
was 80 per minute and regular.  His respiratory rate was 12 
and unlabored.  There was no crackles, heaves, thrills, 
murmurs, rubs, or gallops heard.  The diagnosis was stable 
exertional angina rated mild coronary artery bypass grafting.  
Blood pressure in the right arm sitting was 124/76, and in 
the left arm 128/68.  

An exercise tolerance test dated in July 1998 was notable for 
achievement of 8.0 metabolic equivalents (METS).  The test 
was discontinued due to leg pain.  The veteran had a normal 
heart rate and blood pressure.  There was no chest pain or 
echocardiogram ischemia noted.  

The veteran was accorded a VA heart examination in November 
1999.  He was in no apparent distress.  His blood pressure 
readings were as followings: 136/96, right arm seated; 
138/94, standing; 140/96, left arm seated.  His heart sounds 
were at a regular rate and rhythm.  Pulse was at 82 and 
regular.  The examiner reported that there was no evidence of 
left ventricular dysfunction by exercise tolerance testing or 
echocardiogram.  There was evidence of minimal chronic 
congestive heart failure with occasional edema, but no other 
prominent symptomatology.  It was noted that the veteran had 
only minimal symptomatology of chronic congestive heart 
failure with no acute exacerbations reported, but occasional 
postural-related edema that might reflect some minimal 
compromise in cardiac output.  There was evidence of 
ventricular dysfunction with a reported normal ejection 
fraction on echocardiogram and treadmill testing.  The 
examiner reported that the veteran's heart disease would 
certainly not preclude sedentary work or very light exertion 
activities.  

Additional, more recently dated VA outpatient treatments 
reports associated with the claims file show blood pressures 
diastolic readings were all less than 120.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule of Rating Disabilities (Rating 
Schedule), 38 U.S.C.A. Part 4.  The percentage ratings 
contained in the rating schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations will 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the disabilities of the cardiovascular system 
were amended, effective January 12, 1998, 64 Fed. Reg. 65207-
65224.  Thus, the regulatory criteria governing the 
evaluation of the appellant's heart disease changed while his 
claim was pending.

Under 38 C.F.R. § 4.104, DC 7017 effective prior to January 
12, 1998, a 100 percent evaluation was warranted for coronary 
bypass surgery for a period of 1 year following surgical 
procedure.  At the conclusion of the 1-year postoperative 
evaluation period, residual disability following coronary 
bypass surgery was evaluated as arteriosclerotic heart 
disease under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7005 with a minimum rating of 30 percent.  

A 30 percent rating was warranted if ordinary manual labor 
was feasible following a coronary occlusion or thrombosis or 
history of substantiated anginal attack.  A 60 percent rating 
required light manual labor to not be feasible following a 
coronary occlusion, thrombosis or substantiated repeated 
anginal attacks.  A 100 percent rating was assigned for the 6 
month period following acute illness from coronary occlusion 
or thrombosis with such symptomatology as circulatory shock.  
Following this six month period, a 100 percent rating 
required chronic residual findings of congestive heart 
failure or angina on moderate exertion or such disability as 
to preclude more than sedentary employment.

Under the previous criteria, a 20 percent evaluation was 
assignable for hypertensive vascular disease with diastolic 
pressure predominantly 110 or more with definite symptoms, 40 
percent for diastolic blood pressure predominantly 120 or 
more and moderately severe symptoms, and 60 percent for 
diastolic blood pressure predominantly 130 or more and severe 
symptoms.  38 C.F.R. § 4.104; Diagnostic Code 7101.


Effective from January 12, 1998, during the pendency of the 
veteran's appeal, the criteria for rating cardiovascular 
disabilities were revised.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (codified at 38 C.F.R. 4.104 (1998)).  As the 
revised criteria for rating cardiovascular disorders have 
been applied by the RO (see November 1998 supplemental 
statement of the case), a remand to address the procedural 
concerns referenced in Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) is not necessary.  Those provisions are also for 
consideration in evaluating the current rating to be 
assigned.

Under the revised criteria for rating cardiovascular 
disorders, a 100 percent rating is to be assigned for three 
months following coronary bypass surgery.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 (1999).  

Under revised Diagnostic Code 7017, the disability rating 
following the temporary 100 percent rating is to be assigned 
as follows: 

Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
warrants a 100 percent disability rating. 

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent disability rating. 

Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray warrants a 30 
percent disability rating. 




Under the revised criteria, a 40 percent evaluation is 
assignable for hypertensive vascular disease with diastolic 
pressure predominantly 120 or more, and 60 percent for 
diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104; Diagnostic code 7101.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director, or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his heart disease 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his heart 
disease (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the May 1999 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the Board notes that the veteran was given the opportunity to 
submit additional evidence in support of his claim, 
additional evidence was submitted, and the he was examined by 
VA.  The Board is unaware of any additional evidence that has 
not already been requested and/or obtained that is pertinent 
to the veteran's appeal.  Accordingly, there is no further 
duty to assist the veteran.

In evaluating which of the previous and amended criteria are 
more favorable for rating cardiovascular disorders, as 
required by in Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
to the clinical evidence summarized above, the Board notes 
that entitlement to a rating in excess of 30 percent for the 
veteran's service-connected cardiovascular disability is not 
warranted under either criteria.  

Applying the old criteria, a rating in excess of 30 percent 
rating for residuals of coronary artery bypass surgery, 
following the initial 100 percent rating under DC 7017, as 
listed at DC 7005 required light manual labor to not be 
feasible following a coronary occlusion, thrombosis or 
substantiated repeated anginal attacks, an increased rating 
under 38 C.F.R. § 4.104, DC 7017-7005 would not be warranted 
given the fact the most recent evidence indicated that the 
veteran's heart disability would not preclude sedentary 
employment.  It was noted that his heart disease would not 
restrict his activities in terms of sedentary activities or 
very light exertion activities.  

The Board also notes here that a rating in excess of 30 
percent is not warranted under Diagnostic Code 7101 for 
hypertensive vascular disease under either the previous or 
revised criteria, as diastolic blood pressure predominantly 
120 or more has not been shown.  

Applying the revised criteria to the pertinent evidence, as 
there is evidence of only minimal congestive heart failure 
with no acute exacerbations in recent years, and, rather than 
the required dyspnea, fatigue, angina, dizziness, with more 
than 3 METs but less than 5 METs, but a workload of 8 METs, 
there is no basis for a rating in excess of 30 percent under 
the revised criteria.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (199).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
the criteria for assignment of extraschedular evaluation, but 
denied entitlement to an increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
heart disease.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for his heart disease.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease with hypertension is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


